Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 12/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
The status of the claims are currently:
Claim(s) 1-15 are pending;
Claim(s) 7-15 are withdrawn;
Claim(s) 1-6 are examined on the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridman (US 20160193373 A1; 7/7/2016; WIPO version cited in IDS).
Regarding claim 1, Fridman teaches a cold plasma system for treating a region of a biological surface (Abstract), the system comprising:
a housing (Fig. 1, device 100, it is inherent that a device has a housing);
an air conduit within the housing (Fig. 1, 108; [0032]);
a first electrode configured proximately along the air conduit (Fig. 1, 106; [0032]; [0034]);
a second electrode configured proximately along the air conduit and opposite form the first electrode (Fig. 1, 106; [0032]; [0034]);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman as applied to claim 1 above, in view of Watson (US 20090012589 A1; 1/8/2009), and further in view of Watson (US 20160106993 A1; 4/21/2016), hereinafter Watson ‘993.
Regarding claim 2, Fridman does not teach a reservoir configured within the housing, wherein the reservoir is in a fluid communication with the air conduit, and wherein the reservoir is configured for holding the cold plasma; and
a cartridge containing a plasma precursor, wherein the cartridge is in a fluid communication with the air conduit.
However, Watson teaches in the same field of endeavor (Abstract) a reservoir configured within the housing, wherein the reservoir is in a fluid communication with the air conduit, and wherein the reservoir is configured for holding the cold plasma (Fig. 4; 
a plasma precursor, in a fluid communication with the air conduit (Fig. 4, Helium Gas; Fig. 7, Helium; [0009]; [0026]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman to include these features as taught by Watson because this enables the generation of cold plasma in a hand held device to apply to biological surfaces ([0002]; [0012]).
The combination of Fridman and Watson does not teach the use of a cartridge containing a plasma precursor. However, Watson ‘993 teaches in the same field of endeavor (Abstract; [0004]) a cartridge containing a plasma precursor, wherein the cartridge is in a fluid communication with the air conduit ([0015]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman and Watson to include a cartridge as taught by Watson ‘993 because this enables portability of the gas precursor ([0015]); MPEP 2144.04; making portable.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman, Watson, and Watson ‘993 as applied to claim 2 above, and further in view of Watson (US 20130071286 A1; 3/21/2013), hereinafter Watson ‘286.
Regarding claim 3, the combination of Fridman, Watson, and Watson ‘993 teaches wherein the air conduit is a first air conduit (Fridman Fig. 1).

a first air mover configured to transport the cold plasma from the first air conduit toward the reservoir; 
a second air conduit in a fluid communication with the reservoir and the first air conduit; a second air mover configured to transport the cold plasma from the reservoir toward the cartridge; and 
a controller configured to control a speed of rotation of the first air mover and a speed of rotation of the second air mover based on a difference between a present concentration and a target concentration of the cold plasma in the reservoir, wherein the target concentration is selected at least in part based on a half-life of the cold plasma.
However, Watson ‘286 teaches in the same field of endeavor (Abstract) a first air mover configured to transport the cold plasma from the first air conduit toward the reservoir (Fig. 6; [0041] “circulation fan”); 
a second air conduit in a fluid communication with the reservoir and the first air conduit (Fig. 6).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman, Watson, and Watson ‘993 to include this feature as taught by Watson ‘286 because there are advantages to recirculating the gas ([0040]). 
In the combination of Fridman, Watson, Watson ‘993, and Watson ‘286, Watson ‘286 does not teach a second air mover configured to transport the cold plasma from the reservoir toward the cartridge. However, Watson ‘286 teaches a “recirculate pump” 
The combination of Fridman, Watson, Watson ‘993, and Watson ‘286 teaches a controller configured to control a speed of rotation of the first air mover and a speed of rotation of the second air mover (Watson ‘286 [0041] “circulation fan, can also control the degree of ionization of the resulting plasma, as well as the timing of the sterilization of the treatment area”) based on a difference between a present concentration and a target concentration of the cold plasma in the reservoir, wherein the target concentration is selected at least in part based on a half-life of the cold plasma (Watson ‘286 [0041] “circulation fan, can also control the degree of ionization of the resulting plasma, as well as the timing of the sterilization of the treatment area”; the degree of ionization and timing of the sterilization as described in reference is inherently equivalent to the recited target concentration based on half-life of cold plasma.
Regarding claim 4, the combination of Fridman, Watson, Watson ‘993, and Watson ‘286 does not teach a third air mover configured to direct the cold plasma out of the cold plasma system, and toward the biological surface. However, Watson ‘286 teaches air mover as explained above regarding claim 3 and that “In the recirculatory system, the plasma-carrying gas can exit through an exit port 660 for possible external application to a treatment area of interest” in ([0041]) which reads on the recited “direct the cold plasma out of the cold plasma system, and toward the biological surface”. As explained above, having multiple air movers is an obvious duplication of parts; MPEP 2144.04.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman, Watson, and Watson ‘993 as applied to claim 2 above, and further in view of Koo (US 20140225495 A1; 8/14/2014).
Regarding claim 5, the combination of Fridman, Watson, and Watson ‘993 teaches wherein the cartridge is insertable (Watson ‘993 [0015] “mating connector”).
The combination of Fridman, Watson, and Watson ‘993 does not teach wherein the plasma precursor includes precursor components that generate reactive oxygen species or reactive nitrogen species (RONS) in the cold plasma that include at least one of hydroxyl (OH), atomic oxygen (O), singlet delta oxygen (O2(1Δ)), superoxide (O2-), hydrogen peroxide (H2O2), and nitric oxide (NO). However, Koo teaches in the same field of endeavor (Abstract; Fig. 1) the plasma precursor includes precursor components that generate reactive oxygen species or reactive nitrogen species (RONS) in the cold plasma that include at least one of hydroxyl (OH), atomic oxygen (O), singlet delta oxygen (O2(1Δ)), superoxide (O2-), hydrogen peroxide (H2O2), and nitric oxide (NO) ([0044]; [0046]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman, Watson, and Watson ‘993 to include this feature as taught by Koo because this enables the use of these reactive components to obtain the desired effect on the surface ([0047]-[0048]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman as applied to claim 1 above, in view of Watson (US 20130072858 A1; 3/21/2013), hereinafter Watson ‘858.
Regarding claim 6, Fridman does not teach further comprising means for controlling a flow of cold plasma, wherein the means are selected from a group consisting of: 
a compressible skirt configured to contain the cold plasma proximate to the biological surface; 
a face mask configured to contain the cold plasma proximate to the biological surface, wherein a mask intake is in fluid communication with the air conduit; and 
a plurality of electromagnetic field generator units configured to steer or bend a discharge direction of the cold plasma between a plasma barrier and the biological surface.
However, Watson ‘858 teaches in the same field of endeavor (Abstract) means for controlling a flow of cold plasma, wherein the means are selected from a group consisting of: 
a compressible skirt configured to contain the cold plasma proximate to the biological surface; 
a face mask configured to contain the cold plasma proximate to the biological surface, wherein a mask intake is in fluid communication with the air conduit (Fig. 10-11); and 
a plurality of electromagnetic field generator units configured to steer or bend a discharge direction of the cold plasma between a plasma barrier and the biological surface ([0034]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman to include these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792